DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 6/14/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to due to the following:
Lines 1-2: the non-definitive phrases “can” and “can be” in lines 1 and 2 do not sufficiently disclose and describe the invention and the content of the specification, as the abstract should not refer to speculative applications of the invention.
Lines 9-10: “…thereby decreasing an amount of heat produced and resulting in a more even heating of the material.” The abstract should not refer to the purported merits of the invention.
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities: 
Throughout the specification (see [0007], [0010], [0014], [0031]) it is recited that the container can both “include glass, borosilicate glass, ceramic, non-magnetic metal, and combinations thereof” and “include glass, borosilicate glass, ceramic, non-magnetic metal, or combinations thereof”. Due to this inconsistency throughout the specification, it is unclear if the container is intended to be made out of all the materials listed, as recited in the ‘and’ clause, or only one, as recited in the ‘or’ clause.
Throughout the specification (see [0007], [0010], [0014], [0032]) it is recited that the base layer can both “include copper, bronze, non-magnetic copper nickel, or combinations thereof” and “include copper, bronze, non-magnetic copper nickel, and combinations thereof”. Due to this inconsistency throughout the specification, it is unclear if the base layer is intended to be made out of all the materials listed, as recited in the ‘and’ clause, or only one, as recited in the ‘or’ clause.
Throughout the specification (see [0007], [0010], [0014], [0033]) it is recited that the susceptor layer can both “include nickel, iron, cobalt, or combinations thereof” and “include nickel, iron, cobalt, and combinations thereof”. Due to this inconsistency throughout the specification, it is unclear if the susceptor layer is intended to be made out of all the materials listed, as recited in the ‘and’ clause, or only one, as recited in the ‘or’ clause.
 [0007] line 17: “…and the base layer can include at least 65% copper.” The Examiner respectfully suggests amending the aforementioned phrase to read “…at least 65 wt. % copper” to remain consistent with the rest of the alloy composition values provided in the specification.
[0009] line 2: “…generate a electromagnetic field…” should read “…generate an electromagnetic field…”
[0011] line 3: “…and the base layer can include at least 65% copper.” The Examiner respectfully suggests amending the aforementioned phrase to read “…at least 65 wt. % copper” to remain consistent with the rest of the alloy composition values provided in the specification.
[0033] lines 6-7: “For example, at an exciting frequency of 24 kHZ to 50 kHZ, the susceptor layer Further, the susceptor layer…” As written, there appears to be an unfinished sentence or missing punctuation across lines 6-7. 
[0040] lines 14-16: “…the base layer can include at least 65% copper to about 100% copper. In some implementations, the base layer can include zinc, for example, up to about 35% zinc, and tin, for example, up to about 12% tin.” The Examiner respectfully suggests amending the aforementioned phrase to read “...at least 65 wt. % copper to about 100 wt. % copper…about 35 wt. % zinc…about 12 wt. % tin” to remain consistent with the rest of the alloy composition values provided in the specification.
Appropriate correction is required.
Claim Objections
Claims 2, 5, 10-11, 14, and 20 are objected to because of the following informalities:
Claim 2, lines 5-6: throughout the specification (see [0007], [0010], [0014], [0031]) it is recited that the container can both “include glass, borosilicate glass, ceramic, non-magnetic metal, and combinations thereof” and “glass, borosilicate glass, ceramic, non-magnetic metal, or combinations thereof
Claim 5, line 3: “…the base layer comprises at least 65% copper.” should read “…the base layer comprises at least 65 wt. % copper.”
Claim 10, line 2: “…generate a electromagnetic field…” should read “…generate an electromagnetic field…”
Claim 11, line 2: “…susceptor layer comprises…” should read “…the susceptor layer comprises…”
Claim 14, line 4: “…the base layer comprises at least 65% copper.” should read “…the base layer comprises at least 65 wt. % copper.”
Claim 20: throughout the specification (see [0007], [0010], [0014], [0031]-[0033]) it is recited that the container can both “include glass, borosilicate glass, ceramic, non-magnetic metal, and combinations thereof” and “glass, borosilicate glass, ceramic, non-magnetic metal, or combinations thereof”, the base layer can both “include copper, bronze, non-magnetic copper nickel, or combinations thereof” and “include copper, bronze, non-magnetic copper nickel, and combinations thereof”, and the susceptor layer can both “include nickel, iron, cobalt, or combinations thereof” and “include nickel, iron, cobalt, and combinations thereof”. Due to these inconsistencies throughout the specification, it is unclear if the container, base layer, and susceptor layers are intended to be made out of all the respective materials listed, as recited in the ‘and’ clauses, or only one, as recited in the ‘or’ clauses, and thus whether or not the ‘and’ clauses recited in claim 20 are the intended claim limitations. The Examiner respectfully suggests amending the specification and/or the language of claim 20 to accurately and consistently reflect the intended compositions of the container, base layer, and susceptor layer to be claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, lines 5-6 recite “the container comprises glass, borosilicate glass, ceramic, non-magnetic metal, and combinations thereof.” Throughout the specification (see [0007], [0010], [0014], [0031]), however, it is recited that the container can both “include glass, borosilicate glass, ceramic, non-magnetic metal, and combinations thereof” and “glass, borosilicate glass, ceramic, non-magnetic metal, or combinations thereof”. Due to this inconsistency throughout the specification, it is unclear if the container is intended to be made out of all the materials listed, as recited in the ‘and’ clause, or only one, as recited in the ‘or’ clause, and thus whether or not the ‘and’ clause recited in lines 5-6 of claim 2 is the intended claim limitation. The lack of clarity of the aforementioned claim limitation in light of the inconsistencies of the specification therefore renders claim 2 indefinite and the claim is thus rejected under 35 U.S.C. 112(b). For examination purposes, the limitation is being interpreted as “the container comprises…or combinations thereof.”
Regarding claim 11, lines 1-2 recite “wherein: susceptor layer comprises…” As written, there is insufficient antecedent basis for the limitation “susceptor layer”, as it is unclear if “susceptor layer” is the same susceptor layer described in the depended upon claim 10 or another susceptor layer. 
Regarding claim 20, claim 20 recites “the susceptor layer comprises…and combinations thereof; the base layer comprises…and combinations thereof; and the container comprises…and combinations thereof.” Throughout the specification (see [0007], [0010], [0014], [0031]-[0033]), however, it is recited that the container can both “include glass, borosilicate glass, ceramic, non-magnetic metal, and combinations thereof” and “glass, borosilicate glass, ceramic, non-magnetic metal, or combinations thereof”, the base layer can both “include copper, bronze, non-magnetic copper nickel, or combinations thereof” and “include copper, bronze, non-magnetic copper nickel, and combinations thereof”, and the susceptor layer can both “include nickel, iron, cobalt, or combinations thereof” and “include nickel, iron, cobalt, and combinations thereof”. Due to these inconsistencies throughout the specification, it is unclear if the container, base layer, and susceptor layers are intended to be made out of all the respective materials listed, as recited in the ‘and’ clauses, or only one, as recited in the ‘or’ clauses, and thus whether or not the ‘and’ clauses recited in claim 20 are the intended claim limitations. The lack of clarity of the aforementioned claim limitations in light of the inconsistencies of the specification therefore renders claim 20 indefinite and the claim is thus rejected under 35 U.S.C. 112(b). For examination purposes, the limitations are being interpreted as “the susceptor layer comprises…or combinations thereof; the base layer comprises…or combinations thereof; and the container comprises…or combinations thereof.”
Regarding claim 22, claim 22 recites limitations for both a method, “a method for cooking, comprising…”, and an apparatus, “…a cookware, the cookware comprising…”, used within the method. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b), as it is unclear whether or not infringement occurs when the apparatus is made or used. Therefore, claim 22 is rendered indefinite and rejected under 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bessenbach et al. (US5064055A), hereinafter Bessenbach.
	Regarding claim 1, Bessenbach teaches (Fig. 1) a cookware (“cooking utensil”) for use with an induction coil (column 1, lines 65-68 “It is an object of the present invention to introduce a cooking utensil of the kind heretofore described, which is of simpler construction and proves a more effective application to an induction stove”), the cookware (“cooking utensil”) comprising: 
a container (container liner 1) configured to receive a material to be heated (column 2, lines 20-23 “The invention pertains to a cooking utensil, for instance a pot or a frypan, with a container liner of stainless steel”); and 
a bi-metallic assembly (plate 2 and disc 3) over a surface of the container (container liner 1) and in thermal communication with the container (container liner 1) (column 3 lines 46-50 “The bottom side of the container liner 1 is attached to a bottom plate [2]…with good heat conducting properties”), wherein: 
The bottom disc 3…can alternatively be plated onto the lower side of the bottom plate 2”); 
the susceptor layer (disc 3) is magnetic at room temperature and has a Curie temperature at which the susceptor layer (disc 3) is non-magnetic (column 2, lines 26-29 “a bottom disc on the outside surface of the bottom plate that is at least partially composed of magnetizable material and characterized such that the bottom disc essentially consists of nickel or a nickle alloy” it is common knowledge within the art that nickel is inherently magnetic at room temperature and possesses a Curie temperature of approximately 358°C1.); 
the container (container liner 1)  is non-magnetic at the room temperature (column 3, lines 43-44 “The cooking utensil has a container liner 1 of the customary austenitic stainless steel” column 1, lines 43-44 “steels of austenitic structure are not or are only minimally magnetizable”); and 
the base layer (plate 2) is non-magnetic at the room temperature, an electrical conductor, a thermal conductor, and in thermal communication with the susceptor layer (disc 3) (column 3, lines 47-52 “a bottom plate [2]…that is composed of aluminum, an aluminum alloy or another material with good heat conducting properties. On the outside of the bottom plate 2 a bottom disc 3 is attached” it is common knowledge within the art that aluminum is inherently non-magnetic at room temperature and an electrical conductor2.).
Regarding claim 2, Bessenbach further teaches (Fig. 1) that the susceptor layer (disc 3) comprises nickel (column 2, lines 26-29 “a bottom disc…characterized such that the bottom disc essentially consists of nickel or a nickle alloy”); 
a bottom plate [2]…that is composed of aluminum, an aluminum alloy or another material); and 
the container comprises non-magnetic metal (column 3, lines 43-44 “The cooking utensil has a container liner 1 of the customary austenitic stainless steel” column 1, lines 43-44 “steels of austenitic structure are not or are only minimally magnetizable”.).
Regarding claim 4, Bessenbach further teaches (Fig. 1) that the Curie temperature of the susceptor layer (disc 3) is from 30°C to 500°C (column 2, lines 26-29 “a bottom disc on the outside surface of the bottom plate that…consists of nickel or a nickle alloy” it is common knowledge within the art that nickel possesses a Curie temperature of approximately 358°C1.).
Regarding claim 6, Bessenbach further teaches (Fig. 1) that the base layer (plate 2) is positioned between the susceptor layer (disc 3) and the container (container liner 1) (see Fig. 1; column 2, lines 20-27 “The invention pertains to a cooking utensil, for instance a pot or a frypan, with a container liner…and a comparatively thick bottom plate…on the outside surface of the container liner as well as with a bottom disc on the outside surface of the bottom plate”).
Regarding claim 8, Bessenbach further teaches (Fig. 1) that the base layer (plate2) has an electrical conductivity of from 1E7 Siemens per meter (S/m) to 6E7 S/m and a thermal conductivity of from 200 watts per meter-kelvin (W/m·K) to 400 W/m·K (column 3, lines 47-52 “a bottom plate [2]…that is composed of aluminum” it is common knowledge within the art that aluminum inherently has an electrical conductivity of 3.69E7 S/m and a thermal conductivity of 237 W/m·K, both of which fall within the claimed ranges above3.).
Regarding claim 15, Bessenbach further teaches (Fig. 1) a method for forming a cookware (“cooking utensil”) for use with an induction coil (column 1, lines 65-68 “It is an object of the present invention to introduce a cooking utensil of the kind heretofore described, which is of simpler construction and proves a more effective application to an induction stove”), the method comprising: 
forming a bi-metallic assembly (plate 2 and disc 3) comprising a susceptor layer (disc 3) and a base layer (plate 2) over a surface of a container (container liner 1) (column 3 lines 46-50 “The bottom side of the container liner 1 is attached to a bottom plate [2]…with good heat conducting properties”; column 4, lines 1-5 “The bottom disc 3…can alternatively be plated onto the lower side of the bottom plate 2”), wherein: 
the container (container liner 1) is configured to receive a material to be heated (column 2, lines 20-23 “The invention pertains to a cooking utensil, for instance a pot or a frypan, with a container liner of stainless steel”); 
the susceptor layer (disc 3) and the base layer (plate 2) are in thermal communication with the container (container liner 1) (column 3 lines 46-50 “The bottom side of the container liner 1 is attached to a bottom plate [2]…with good heat conducting properties”); 
the susceptor layer (disc 3) is magnetic at a room temperature and has a Curie temperature at which the susceptor layer (disc 3) is non-magnetic (column 2, lines 26-29 “a bottom disc on the outside surface of the bottom plate that is at least partially composed of magnetizable material and characterized such that the bottom disc essentially consists of nickel or a nickle alloy” it is common knowledge within the art that nickel is inherently magnetic at room temperature and possesses a Curie temperature of approximately 358°C1.); 
the base layer (plate 2) is non-magnetic at the room temperature, an electrical conductor, and a thermal conductor (column 3, lines 47-52 “a bottom plate [2]…that is composed of aluminum, an aluminum alloy or another material with good heat conducting properties. On the outside of the bottom plate 2 a bottom disc 3 is attached” it is common knowledge within the art that aluminum is inherently non-magnetic at room temperature and an electrical conductor2.); and 
The cooking utensil has a container liner 1 of the customary austenitic stainless steel” column 1, lines 43-44 “steels of austenitic structure are not or are only minimally magnetizable”.).
Regarding claim 17, Bessenbach further teaches (Fig. 1) coating the surface of the container (container liner 1) with the base layer (plate 2); and coating the base layer (plate 2) with the susceptor layer (disc 3), wherein the base layer (plate 2) is positioned between the container (container liner 1) and the susceptor layer (disc 3) ) (see Fig. 1; column 2, lines 20-27 “The invention pertains to a cooking utensil, for instance a pot or a frypan, with a container liner…and a comparatively thick bottom plate…on the outside surface of the container liner as well as with a bottom disc on the outside surface of the bottom plate”).
Regarding claim 19, Bessenbach further teaches (Fig. 1) that the Curie temperature of the susceptor layer (disc 3) is from 30°C to 500°C (column 2, lines 26-29 “a bottom disc on the outside surface of the bottom plate that…consists of nickel or a nickle alloy” it is common knowledge within the art that nickel possesses a Curie temperature of approximately 358°C1.).
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ito et al. (US3979572A), hereinafter Ito.
Regarding claim 9, Ito teaches (Fig. 1) a cookware (“cooking pot”) for use with an induction coil (column 2, lines 21-22 “Fig. 1 is a sectional view of a cooking pot used for the induction heating apparatus”), the cookware (“cooking pot”) comprising: 
	a container (ferromagnetic member 1) configured to receive a material to be heated, wherein the container (ferromagnetic member 1) comprises a susceptor material (column 1, lines 28-31 “Fig. 1 shows one embodiment of the cooking pot wherein the reference numeral 1 designates a ferromagnetic member such as iron”); and 
Fig. 1 shows one embodiment of the cooking pot wherein the reference numeral…2 designates a non-magnetic highly conductive member such as aluminum or copper”), wherein: 
	the container (ferromagnetic member 1) is magnetic at a room temperature and has a Curie temperature at which the container is non-magnetic (column 1, lines 28-31 “Fig. 1 shows one embodiment of the cooking pot wherein the reference numeral 1 designates a ferromagnetic member such as iron” it is common knowledge within the art that iron is inherently magnetic at room temperature and possesses a Curie temperature of approximately 700°C4); and 
	the base layer (conductive member 2) is non-magnetic at the room temperature, an electrical conductor, a thermal conductor, and in thermal communication with the container (ferromagnetic member 1) (column 1, lines 28-32 “Fig. 1 shows one embodiment of the cooking pot wherein the reference numeral…2 designates a non-magnetic highly conductive member such as aluminum or copper” it is common knowledge within the art that aluminum is inherently both an electrical and thermal conductor3.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 10-14, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bessenbach in view of Qi et al. (CN108338692A), hereinafter Qi.
Regarding claim 5,  Bessenbach teaches all of the elements of the current invention as described above except that the susceptor layer is a metal alloy comprising from 30 weight percent (wt. %) to 36 wt. % nickel and from 63 wt. % to 70 wt. % iron; and the base layer comprises at least 65% copper.
Qi teaches (Fig. 4) a cookware (baking tray 200) for use with an induction coil (Fig. 1, coil disk 101) ([0002] “The invention relates to the field of cooking utensils, in particular to an electromagnetic induction barbecue cooking”) comprising a susceptor layer (heating layer 201) and a base layer (metal layer 202), wherein the susceptor layer (heating layer 201) is a metal alloy comprising from 30 weight percent (wt. %) to 36 wt. % nickel and from 63 wt. % to 70 wt. % iron ([0032] “The temperature measurement and temperature control heating layer 201 adopts a nickel-iron alloy (Ni355) composed of 35.5% to 36.0% by weight nickel…and 63.5% to 64.5% by weight of iron.”) and the base layer comprises at least 65% copper ([0036] “Here, the thermal conductive metal layer 202 is usually made of copper” As the layer is made entirely (i.e. 100%) out of copper, it is thus at least 65% copper.). Qi teaches that susceptor layer is a metal alloy comprising from 30 weight percent (wt. %) to 36 wt. % nickel and from 63 wt. % to 70 wt. % iron and the base layer comprises at least 65% copper as the aforementioned materials enable temperature maintenance of the cookware to cook the food within the cookware without smoking cooking oil or burning the food ([0032] “In this way, when the temperature of the temperature-measuring and temperature-controlling heating layer 201 reaches the low point of relative magnetic permeability, the heating base will sharply weaken or even stop the electromagnetic power output, so that the temperature of the thermally conductive metal layer 202 stops at the low point of relative magnetic permeability; In this way, the temperature of the bakeware is maintained at about 230°C. At this time, the ingredients can be cooked, the cooking oil will not smoke, and at the same time, the ingredients will not be burnt.”).

Regarding claim 7, Bessenbach teaches all of the elements of the current invention as described above except that the susceptor layer is positioned between the base layer and the container.
Qi further teaches (Fig. 4) that the susceptor layer (heating layer 201) can be positioned on the top or the bottom of the base layer (metal layer 202) ([0032] “The temperature heating layer 201 is arranged at the bottom of the thermally conductive metal layer 202 and coaxially close to the inductor coil disk 101 at a distance of 6mm-12mm; it is understood that in other embodiments, the temperature measuring and temperature controlling heating layer 201 may be arranged on the thermally conductive metal layer 202 the top of.”). Qi teaches positioning the susceptor layer on the top or the bottom of the base layer as both arrangements enable the electromagnetic induction necessary to heat the cookware ([0032] “Here, the temperature-measuring and temperature-controlling heating layer 201 heats up and heats the thermally conductive metal layer 202 through heat conduction, so as to realize the barbecue function of the electromagnetic induction barbecue cooker.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bessenbach to incorporate the teachings of Qi to include that the susceptor layer is positioned between the base layer and the container. Doing so would still enable the electromagnetic induction necessary to heat the cookware.
Regarding claim 10, Bessenbach further teaches (Fig. 1) an induction cooking system (column 1, lines 65-68 “It is an object of the present invention to introduce a cooking utensil of the kind heretofore described, which is of simpler construction and proves a more effective application to an induction stove”) comprising: 
a cooktop (“induction stove”); and 
a cookware (“cooking utensil”), comprising: 
a container (container liner 1) configured to receive a material to be heated (column 2, lines 20-23 “The invention pertains to a cooking utensil, for instance a pot or a frypan, with a container liner of stainless steel”); and 
a bi-metallic assembly (plate 2 and disc 3) over a surface of the container (container liner 1) and in thermal communication with the container (container liner 1) (column 3 lines 46-50 “The bottom side of the container liner 1 is attached to a bottom plate [2]…with good heat conducting properties”), wherein: 
the bi-metallic assembly (plate 2 and disc 3) comprises a susceptor layer (disc 3) and a base layer (plate 2) positioned adjacent to the susceptor layer (disc 3) (see Fig. 1; column 4, lines 1-5 “The bottom disc 3…can alternatively be plated onto the lower side of the bottom plate 2”); 
the susceptor layer (disc 3) is magnetic at a room temperature and has a Curie temperature at which the susceptor layer (disc 3) is non-magnetic (column 2, lines 26-29 “a bottom disc on the outside surface of the bottom plate that is at least partially composed of magnetizable material and characterized such that the bottom disc essentially consists of nickel or a nickle alloy” it is common knowledge within the art that nickel is inherently magnetic at room temperature and possesses a Curie temperature of approximately 358°C1.); 
the container (container liner 1) is non-magnetic at the room temperature (column 3, lines 43-44 “The cooking utensil has a container liner 1 of the customary austenitic stainless steel” column 1, lines 43-44 “steels of austenitic structure are not or are only minimally magnetizable”.); and 
a bottom plate [2]…that is composed of aluminum, an aluminum alloy or another material with good heat conducting properties. On the outside of the bottom plate 2 a bottom disc 3 is attached” it is common knowledge within the art that aluminum is inherently non-magnetic at room temperature and an electrical conductor2.).
Bessenbach does not teach a cooktop comprising an induction coil configured to generate an electromagnetic field.
Qi teaches (Fig. 1) a cooktop comprising an induction coil (coil disk 101) configured to generate an electromagnetic field ([0032] “Figure 1 shows a schematic diagram of an electromagnetic induction barbecue cooker according to an embodiment of the present invention.” [0033] “Further, the heating base includes a supporting device 110 for supporting the bakeware 200, an inductance coil disk 101 for generating an alternating magnetic field when energized”). Qi teaches that a cooktop comprising an induction coil configured to generate an electromagnetic field as it enables non-contact heating of the cookware ([0033] “In this process, the induction coil plate 101 realizes non-contact heating of the bakeware 200.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Bessenbach to incorporate the teachings of Qi to include a cooktop comprising an induction coil configured to generate an electromagnetic field. Doing so enables non-contact heating of the cookware.
Regarding claim 11, Bessenbach further teaches (Fig. 1) that the susceptor layer (disc 3) comprises nickel (column 2, lines 26-29 “a bottom disc…characterized such that the bottom disc essentially consists of nickel or a nickle alloy”); 
a bottom plate [2]…that is composed of aluminum, an aluminum alloy or another material); and 
the container comprises non-magnetic metal (column 3, lines 43-44 “The cooking utensil has a container liner 1 of the customary austenitic stainless steel” column 1, lines 43-44 “steels of austenitic structure are not or are only minimally magnetizable”.).
Regarding claim 13, Bessenbach further teaches (Fig. 1) that the Curie temperature of the susceptor layer (disc 3) is from 100°C to 500°C (column 2, lines 26-29 “a bottom disc on the outside surface of the bottom plate that…consists of nickel or a nickle alloy” it is common knowledge within the art that nickel possesses a Curie temperature of approximately 358°C1.).
Regarding claim 14, the combination of Bessenbach and Qi teaches all of the elements of the current invention as described above. 
Qi further teaches (Fig. 4) a cookware (baking tray 200) for use with an induction coil (Fig. 1, coil disk 101) ([0002] “The invention relates to the field of cooking utensils, in particular to an electromagnetic induction barbecue cooking”) comprising a susceptor layer (heating layer 201) and a base layer (metal layer 202), wherein the susceptor layer (heating layer 201) is a metal alloy comprising from 30 weight percent (wt. %) to 36 wt. % nickel and from 63 wt. % to 70 wt. % iron ([0032] “The temperature measurement and temperature control heating layer 201 adopts a nickel-iron alloy (Ni355) composed of 35.5% to 36.0% by weight nickel…and 63.5% to 64.5% by weight of iron.”) and the base layer comprises at least 65% copper ([0036] “Here, the thermal conductive metal layer 202 is usually made of copper” As the layer is made entirely (i.e. 100%) out of copper, it is thus at least 65% copper.). Qi teaches that susceptor layer is a metal alloy comprising from 30 weight percent (wt. %) to 36 wt. % nickel and from 63 wt. % to 70 wt. % iron and the base layer comprises at least 65% copper as the aforementioned materials enable temperature maintenance of the cookware to cook the food within the cookware without smoking cooking oil or burning the food ([0032] “In this way, when the temperature of the temperature-measuring and temperature-controlling heating layer 201 reaches the low point of relative magnetic permeability, the heating base will sharply weaken or even stop the electromagnetic power output, so that the temperature of the thermally conductive metal layer 202 stops at the low point of relative magnetic permeability; In this way, the temperature of the bakeware is maintained at about 230°C. At this time, the ingredients can be cooked, the cooking oil will not smoke, and at the same time, the ingredients will not be burnt.”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Bessenbach and Qi to incorporate the teachings of Qi to include that the susceptor layer is a metal alloy comprising from 30 weight percent (wt. %) to 36 wt. % nickel and from 63 wt. % to 70 wt. % iron; and the base layer comprises at least 65% copper. Doing so would enable temperature maintenance of the cookware to cook the food within the cookware without smoking cooking oil or burning the food.
Regarding claim 16, Bessenbach teaches all of the elements of the current invention as described above except for coating the surface of the container with the susceptor layer; and coating the susceptor layer with the base layer, wherein the susceptor layer is positioned between the container and the base layer.
Qi further teaches (Fig. 4) that the susceptor layer (heating layer 201) can be positioned on the top or the bottom of the base layer (metal layer 202) ([0032] “The temperature heating layer 201 is arranged at the bottom of the thermally conductive metal layer 202 and coaxially close to the inductor coil disk 101 at a distance of 6mm-12mm; it is understood that in other embodiments, the temperature measuring and temperature controlling heating layer 201 may be arranged on the thermally conductive metal layer 202 the top of.”). Qi teaches positioning the susceptor layer on the top or the bottom of the base layer as both arrangements enable the electromagnetic induction necessary to heat the cookware ([0032] “Here, the temperature-measuring and temperature-controlling heating layer 201 heats up and heats the thermally conductive metal layer 202 through heat conduction, so as to realize the barbecue function of the electromagnetic induction barbecue cooker.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bessenbach to incorporate the teachings of Qi to include coating the surface of the container with the susceptor layer; and coating the susceptor layer with the base layer, wherein the susceptor layer is positioned between the container and the base layer. Doing so would enable the electromagnetic induction necessary to heat the cookware.
Regarding claim 20, Bessenbach further teaches (Fig. 1) that the susceptor layer (disc 3) comprises nickel (column 2, lines 26-29 “a bottom disc…characterized such that the bottom disc essentially consists of nickel or a nickle alloy”); and
the container comprises non-magnetic metal (column 3, lines 43-44 “The cooking utensil has a container liner 1 of the customary austenitic stainless steel” column 1, lines 43-44 “steels of austenitic structure are not or are only minimally magnetizable”.).
Bessenbach does not teach that the base layer comprises copper, bronze, non-magnetic copper-nickel, or combinations thereof.
Qi further teaches (Fig. 4) a cookware (baking tray 200) for use with an induction coil (Fig. 1, coil disk 101) ([0002] “The invention relates to the field of cooking utensils, in particular to an electromagnetic induction barbecue cooking”) comprising a susceptor layer (heating layer 201) and a base layer (metal layer 202), wherein the base layer comprises copper ([0036] “Here, the thermal conductive metal layer 202 is usually made of copper”). Qi teaches that the base layer comprises copper as the aforementioned material enables temperature maintenance of the cookware to cook the food within the cookware without smoking cooking oil or burning the food ([0032] “In this way, when the temperature of the temperature-measuring and temperature-controlling heating layer 201 reaches the low point of relative magnetic permeability, the heating base will sharply weaken or even stop the electromagnetic power output, so that the temperature of the thermally conductive metal layer 202 stops at the low point of relative magnetic permeability; In this way, the temperature of the bakeware is maintained at about 230°C. At this time, the ingredients can be cooked, the cooking oil will not smoke, and at the same time, the ingredients will not be burnt.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Bessenbach to incorporate the teachings of Qi to include that the base layer comprises copper. Doing so enables temperature maintenance of the cookware to cook the food within the cookware without smoking cooking oil or burning the food.
Regarding claim 21, Bessenbach teaches all of the elements of the current invention as described above except for applying a nonstick coating to the container.
Qi (Fig. 4) further teaches applying a nonstick coating (anti-sticking coating 204) to the container (bakeware 200) ([0036] “Further, in this embodiment, the bakeware 200 further includes a cooking application layer 203 and an anti-sticking and anti-rust coating 204”). Qi teaches applying a nonstick coating to the container as it achieves hygienic and non-stick characteristics, preventing food cooked in the cookware from sticking to the cookware ([0036] “the anti-sticking and anti-rust coating 204 is made of a food-sanitary anti-sticking material to achieve hygienic and non-stick characteristics.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Bessenbach to incorporate the teachings of Qi to include applying a nonstick coating to the container. Doing so prevents food cooked in the cookware from sticking to the cookware.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bessenbach in view of  Hosoe et al. (JP2007130310A), hereinafter Hosoe.
claims 3 and 18, Bessenbach teaches all of the elements of the current invention as described above except that the susceptor layer has a thickness of from 0.065 micrometers (µm) to 150 µm; and the base layer has a thickness of from 0.065 µm to 150 µm.
Hosoe teaches (Fig. 1) a cookware (clay pot 1) for use with an induction coil ([0004] “a non-metal container capable of electromagnetic induction heating by providing a heat generating layer such as a thin metal film on the main body of the non-metal container has been proposed.”), the cookware comprising a container (pot body 2) configured to receive a material to be heated, a susceptor layer (magnetic ferrite layer 14) positioned adjacent to the bottom surface of the container (pot body 2), and a base layer (heat generating layer 6) positioned adjacent to the susceptor layer (magnetic ferrite layer 14) ([0027] “the magnetic ferrite layer 14 is provided on the outer bottom surface 12 of the pot body 2, and the heat generating layer 6 is provided on the surface 15 of the magnetic ferrite layer 14.”), wherein the susceptor layer (magnetic ferrite layer 14) has a thickness of from 0.065 micrometers (µm) to 150 µm ([0029] “the thickness of the magnetic ferrite layer 14 is preferably 10 μm to 100 μm.”) and the base layer (heat generating layer 6) has a thickness of from 0.065 µm to 150 µm ([0023] “The thickness of the heat generating layer 6 formed of the ceramic material is preferably 1 μm to 300 μm.”). Hosoe teaches that the susceptor layer has a thickness of from 0.065 micrometers (µm) to 150 µm and the base layer (plate 2) has a thickness of from 0.065 µm to 150 µm as it improves the heat generation efficiency and increases the amount of heat generated ([0027] “As a result, the heat generation efficiency of the heat generating layer 6 due to the eddy current is improved, so that a high heat generation amount can be obtained and the clay pot 1 which is a non-metal container can be sufficiently heated.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bessenbach to incorporate the teachings of Hosoe to include that the susceptor layer has a thickness of from 0.065 micrometers (µm) to 150 µm and the base layer .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bessenbach in view of Qi, further in view of Hosoe.
Regarding claim 12, the combination of Bessenbach and Qi teaches all of the elements of the current invention as described above except that the susceptor layer has a thickness of from 0.065 micrometers (µm) to 150 µm and the base layer has a thickness of from 0.065 µm to 150 µm.
Hosoe teaches (Fig. 1) a cookware (clay pot 1) for use with an induction coil ([0004] “a non-metal container capable of electromagnetic induction heating by providing a heat generating layer such as a thin metal film on the main body of the non-metal container has been proposed.”), the cookware comprising a container (pot body 2) configured to receive a material to be heated, a susceptor layer (magnetic ferrite layer 14) positioned adjacent to the bottom surface of the container (pot body 2), and a base layer (heat generating layer 6) positioned adjacent to the susceptor layer (magnetic ferrite layer 14) ([0027] “the magnetic ferrite layer 14 is provided on the outer bottom surface 12 of the pot body 2, and the heat generating layer 6 is provided on the surface 15 of the magnetic ferrite layer 14.”), wherein the susceptor layer (magnetic ferrite layer 14) has a thickness of from 0.065 micrometers (µm) to 150 µm ([0029] “the thickness of the magnetic ferrite layer 14 is preferably 10 μm to 100 μm.”) and the base layer (heat generating layer 6) has a thickness of from 0.065 µm to 150 µm ([0023] “The thickness of the heat generating layer 6 formed of the ceramic material is preferably 1 μm to 300 μm.”). Hosoe teaches that the susceptor layer has a thickness of from 0.065 micrometers (µm) to 150 µm and the base layer (plate 2) has a thickness of from 0.065 µm to 150 µm as it improves the heat generation efficiency and increases the amount of heat generated ([0027] “As a result, the heat generation efficiency of the heat generating layer 6 due to the eddy current is improved, so that a high heat generation amount can be obtained and the clay pot 1 which is a non-metal container can be sufficiently heated.”).
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Qi in view of Bessenbach.
Regarding claim 22, Qi teaches (Fig. 4) a method for cooking, comprising: 
placing a material (“food to be grilled”) to be heated onto a cookware (bakeware 200) ([0071] “In another embodiment, in conjunction with FIG. 4, the bakeware 200… is required to hold the food to be grilled.”), the cookware (bakeware 200) comprising: 
a container (bakeware 200) configured to receive the material to be heated([0071] “In another embodiment, in conjunction with FIG. 4, the bakeware 200… is required to hold the food to be grilled.”); and 
a bi-metallic assembly (heating layer 201 and metal layer 202) comprising a base layer (metal layer 202) and a susceptor layer (heating layer 201), wherein:
	the base layer (metal layer 202) is a thermal conductor and in thermal communication with the susceptor layer (heating layer 201) ([0032] “The temperature heating layer 201 is arranged at the
bottom of the thermally conductive metal layer 202… Here, the temperature-measuring and temperature-controlling heating layer 201 heats up and heats the thermally conductive metal layer 202 through heat conduction”).
the susceptor layer (heating layer 201) is magnetic at a room temperature ([0034] “the ferromagnetic properties of the temperature measurement and temperature control heating layer 201 material”);
The present invention provides an electromagnetic induction barbecue cooker, including a bakeware and a heating base… The heating base includes a supporting device for supporting the bakeware, an inductor coil disk for generating an alternating magnetic field”);
flowing, with the cookware (bakeware 200) in proximity to the electromagnetic field (generated by inductor coil disk 101), an electric current through the susceptor layer (heating layer 201) and heating the susceptor layer (heating layer 201) toward a leveling temperature of the susceptor layer (heating layer 201) (see [0033]-[0035] “The supporting device 110 supports the temperature measurement and temperature control heating layer 201 of the bakeware and the distance between the induction coil plate 101 is 6mm-12mm…The phenomenon that the inductive coil disk 101 heats the temperature-measuring and temperature controlling heating layer 201 is based on the principle of eddy current heating. Specifically, when the inductive coil disk 101 is energized, the temperature-measuring and temperature-controlling heating layer 201 generates induced eddy currents. This generates resistive heat.” ); and
transferring a flow of the electric current from the susceptor layer (heating layer 201) to the base layer (metal layer 202) thereby decreasing further heating of at least a portion of the susceptor layer (heating layer 201) and the container (bakeware 200) ([0032] “Here, the temperature-measuring and temperature-controlling heating layer 201 heats up and heats the thermally conductive metal layer 202 through heat conduction, so as to realize the barbecue function of the electromagnetic induction barbecue cooker. Due to the limitation of the material composition of the temperature-measuring and temperature-controlling heating layer 201, the low value of the relative magnetic permeability of the material of the temperature measuring and temperature-controlling heating layer 201 is at 230°C. In this way, when the temperature of the temperature-measuring and temperature-controlling heating layer 201 reaches the low point of relative magnetic permeability, the heating base will sharply weaken or even stop the electromagnetic power output, so that the temperature of the thermally conductive metal layer 202 stops at the low point of relative magnetic permeability; In this way, the temperature of the bakeware is maintained at about 230°C.”)
While Qi does not explicitly teach removing the material to be heated from the cookware, Qi does teach that the induction barbecue cooker can be used to prepare food for large gatherings and events ([0004] “Barbecue is a kind of entertainment suitable for gatherings of many people. Now with the increase of friends gathering, drinking tea and chatting, it is very necessary to have barbecue snacks during the event.”). In order to prepare and serve food for many people using one piece of cookware, the induction barbecue cooker, it is inherently necessary to remove the cooked food from the cookware in order to serve it to guests and/or to cook more servings of the food. Therefore, the claim limitation of removing the material to be heated from the cookware is not considered inventive.
Qi does not teach that the bi-metallic assembly is positioned over a surface of the container and in thermal communication with the container, the susceptor layer has a Curie temperature at which the susceptor layer is non-magnetic, the container is non-magnetic at the room temperature, and the base layer is non-magnetic at the room temperature and an electrical conductor. 
Bessenbach teaches (Fig. 1) a cookware (“cooking utensil”) for use with an induction coil (column 1, lines 65-68 “It is an object of the present invention to introduce a cooking utensil of the kind heretofore described, which is of simpler construction and proves a more effective application to an induction stove”), the cookware (“cooking utensil”) comprising a container (container liner 1) configured to receive a material to be heated (column 2, lines 20-23 “The invention pertains to a cooking utensil, for instance a pot or a frypan, with a container liner of stainless steel”) and a bi-metallic assembly (plate 2 and disc 3) over a surface of the container (container liner 1) and in thermal communication with the container (container liner 1) (column 3 lines 46-50 “The bottom side of the container liner 1 is attached to a bottom plate [2]…with good heat conducting properties”). The bi-metallic assembly comprises a a bottom disc on the outside surface of the bottom plate that is at least partially composed of magnetizable material and characterized such that the bottom disc essentially consists of nickel or a nickle alloy” it is common knowledge within the art that nickel is inherently magnetic at room temperature and possesses a Curie temperature of approximately 358°C1.), the container is non-magnetic at the room temperature (column 3, lines 43-44 “The cooking utensil has a container liner 1 of the customary austenitic stainless steel” column 1, lines 43-44 “steels of austenitic structure are not or are only minimally magnetizable”), and the base layer is non-magnetic at the room temperature and an electrical conductor (column 3, lines 47-52 “a bottom plate [2]…that is composed of aluminum, an aluminum alloy or another material with good heat conducting properties. On the outside of the bottom plate 2 a bottom disc 3 is attached” it is common knowledge within the art that aluminum is inherently non-magnetic at room temperature and an electrical conductor2.). Bessenbach teaches the cookware composition as described above as it provides a more effective application to an induction stove while reliably retaining a good and even transmission of heat (column 1, line 65 through column 2, line 2 “It is an object of the present invention to introduce a cooking utensil of the kind heretofore described, which is of simpler construction and provides a more effective application to an induction stove while reliably retaining a good and even transmission of heat and an even contact surface when heated on an electric range.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Qi to incorporate the teachings of Bessenbach to include that the bi-metallic assembly is positioned over a surface of the container and in thermal communication with the container, the susceptor layer has a Curie temperature at which the susceptor layer is non-magnetic, the container is non-magnetic at the room temperature, and the base layer is non-magnetic 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://hypertextbook.com/facts/2005/StephanieMa.shtml
        2 https://sciencing.com/physical-chemical-properties-aluminum-element-6785380.html
        3 https://www.tibtech.com/conductivite.php?lang=en_US
        4 https://hypertextbook.com/facts/2002/FeliciaLau.shtml